This was a civil action for damages for personal injury sustained by plaintiff by reason of slipping into an uncovered or unguarded hole or excavation on North Elm Street. There was judgment for the plaintiff and the defendant appealed, assigning errors.
This case was considered by the Court upon a former appeal, which is reported in 192 N.C. p. 597. This decision becomes *Page 809 
the law of the case so far as the subsequent trial is concerned. Nobles v.Davenport, 185 N.C. 162; Mfg. Co. v. Hodgins, 192 N.C. 577.
After a careful examination of the record and briefs of counsel for the parties, the court is of the opinion that no error of law was committed upon the trial, and the judgment of the trial court is upheld.
No error.